DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 11-23 have been considered but are moot because the new ground of rejection does not rely on Gueret, as applied in the prior rejection of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 8-9, 11, 13-15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US Pat # 6,142,692) in view of Pires et al. (US Pat # 8,888,392) and Balzarini (US Pat # 5,509,742).
In regards to claim 1, Garcia teaches a system for eye makeup, the system comprising:
a handle portion (7) configured to be grasped by a hand and defining a formulation reservoir (8) that carries an eye makeup formulation (M);
an application portion (3) including a plurality of bristles shaped to apply the formulation to a region of the eye (Col 3, Lines 37-42, where flocking fibers are bristles for application); and an aperture (6) located among the plurality of bristles and configured to supply the formulation directly onto the application portion, including the plurality of bristles; (Col 3, Lines 51-56);
a support member (2) extending between the handle portion and the application portion, the support member defining a lumen (4) in fluid communication with the formulation reservoir and the aperture (Col 3, Lines 43-50); and
a wiper (28) slideably disposed about the support member (as the support member is withdrawn from the wiper).
	Garcia does not teach the formulation is eye makeup remover and the wiper to define wiper fingers, wherein the wiper is configured to invert as the wiper fingers are pressed against the plurality of bristles to remove eye makeup from the brush.
With regards to specific wiper structure, Pires et al. teaches a system for eye makeup, the system comprising an application portion (206); a support member (205) extending between a handle portion and the application portion; and a wiper (203) defining wiper fingers (208 and Col 8, Lines 26- 
Lastly, with regards to the specific product being applied from the reservoir, Balzarini teaches that applied eye product can be a remover formula (Col 3, Line 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the product of
Garcia to be the remover of Balzarini in order to provide the user with the requisite cosmetic for desired use.
Regarding claim 2, Garcia teaches the plurality of bristles includes a first plurality and a second plurality (where any portion of the bristles can be subdivided into “first” and “second” pluralities, for instance, left facing bristles vs right facing bristles. Applicant is noted that there is no requirement that any difference exists between the first and second plurality, or that they are discrete arrangements that preclude such an interpretation).
Regarding claims 8-9, Garcia/Balzarini teaches the cosmetic removal formulation contains an oil and other conventional liquid remover materials (Balzarini, Col 1, Lines 25-30) but does not expressly teach that one of the materials is a surfactant. However, the instant disclosure on page 6, lines 5-15 describes this specific material without any specificity or describing it as anything beyond being merely preferable as it does not describe it as contributing any unexpected result to the composition. As such this specific composition is deemed matter of design choice (lacking in any Criticality), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the remover composition of Garcia/Balzarini that contains an oil mixture to include the surfactant as claimed, as such 
Regarding claim 11, Garcia teaches the wiper and the handle portion are shaped to cooperatively couple (see arrangement of Figure 1).
Regarding claim 13, Garcia teaches the formulation reservoir further comprises a pump (10) configured to dispense the formulation from the formulation reservoir through the lumen and out of the aperture (Col 4, Lines 12-15).

In regards to claim 14, Garcia teaches a cosmetic kit comprising:
a system for eye makeup, the system comprising:
a handle portion (7) configured to be grasped by a hand and defining a formulation reservoir (8) that carries an eye makeup formulation (M);
an application portion (103) including a plurality of bristles shaped to apply the formulation to a region of the eye (Col 3, Lines 37-42, where flocking fibers are bristles for application); and an aperture (6) located among the plurality of bristles and configured to supply the formulation directly onto the application portion, including the plurality of bristles; (Col 3, Lines 51-56);
a support member (2) extending between the handle portion and the application portion, the support member defining a lumen (4) in fluid communication with the formulation reservoir and the aperture (Col 3, Lines 43-50); and
a wiper (28) slideably disposed about the support member (as the support member is withdrawn from the wiper).
	Garcia does not teach the formulation of the system is eye makeup remover such that the kit contains both eye makeup and eye makeup remover, and the wiper to define wiper fingers, wherein the 
With regards to specific wiper structure, Pires et al. teaches a system for eye makeup, the system comprising an application portion (206); a support member (205) extending between a handle portion and the application portion; and a wiper (203) defining wiper fingers (208 and Col 8, Lines 26- 30), wherein the wiper is slideably disposed about the support member, and wherein the wiper is configured to invert as the wiper fingers are pressed against the plurality of bristles to remove eye makeup from the brush (Col 8, Lines 33-52). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wiper of Garcia to be the inverting wiper of Pires et al. in order to better remove excess product as the application portion is passed through.
Lastly, with regards to the specific product being applied from the reservoir, Balzarini teaches that applied eye product can be a remover formula (Col 3, Line 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Garcia to include eye makeup, and one containing the eye makeup remover of Balzarini in order to provide the user with the requisite cosmetic for desired use. 
Regarding claim 15, Garcia teaches the plurality of bristles includes a first plurality and a second plurality (where any portion of the bristles can be subdivided into “first” and “second” pluralities, for instance, left facing bristles vs right facing bristles. Applicant is noted that there is no requirement that any difference exists between the first and second plurality, or that they are discrete arrangements that preclude such an interpretation).
Regarding claim 22, Garcia teaches the wiper is shaped to cooperatively couple with the handle portion (see Figure 1).

Claims 3-4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Pires et al. and Balzarini, as applied to claims 2 and 15 above, in further view of De Brouwer et al. (US Pat # 7,992,577).
In regards to claims 3-4 and 16-17, Garcia/Pires/Balzarini teaches the invention substantially as claimed. Garcia teaches the use of bristles for applying product to the lashes; but does not teach that a bristle space between two neighboring bristles of the second plurality of bristles corresponds to a lash space between eyelashes of the eye.
However, De Brouwer et al. teaches a cosmetic applicator to contain bristles that are spaced to correspond with a lash space between lashes of an eye (Col 11, Lines 2-6, where such spacing is 1-1 multiple of the lash spacing). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bristles of Garcia/Pires/Balzarini to be spaced to correspond 1-1 with the spacing between natural lashes, as taught by De Brouwer et al. in order to allow the applicator to better engage the lashes for optimal product distribution (De Brouwer et al. Col 11, Lines 1-6).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Pires et al. and Balzarini, as applied to claim 2 above, in further view of Wilson et al. (US Pub # 2015/0375448).
In regards to claim 5, Garcia/Pires/Balzarini teaches the invention substantially as claimed. Garcia teaches bristles; but does not teach that the first plurality of bristles has a first stiffness and the second plurality of bristles has a second stiffness greater than the first stiffness.
However, Wilson et al. teaches that applicators can be optimized by having arrays of bristles with differing stiffness (Paragraph 0097). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the applicator of Garcia/Pires/Balzarini to have .

Claims 6 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Pires et al. and Balzarini, as applied to claims 1 and 14 above, in further view of Bouix et al. (US Pub # 2017/0265620).
In regards to claim 6 and 19-21, Garcia/Pires/Balzarini teaches the use of bristles, but does not teach a heating element disposed adjacent to the plurality of bristles configured to heat the plurality of bristles.
However, Bouix teaches providing an applicator for applying eye makeup, where the eye makeup applied includes a phase change material configured to undergo phase change when contacted by a heated plurality of bristles (Paragraph 0087) of an applicator. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the eye makeup applicator system of Garcia to include the heated composition to be used in conjunction with a heated applicator, as taught by Bouix in order to provide a composition that is easy to manipulate to apply.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Pires et al. and Balzarini, as applied to claims 1 and 14 above, in further view of Weihrauch (US Pub # 2003/0163884).
In regards to claim 7, Garcia/Pires/Balzarini teaches bristles; but does not teach that the bristles are optically transmissive.
However, Weihrauch teaches a bristled applicator to have optically transmissive bristles (Paragraph 0093). Therefore, it would have been obvious to one of ordinary skill in the art at the time 
In regards to claim 18, Garcia teaches bristles; but does not teach that the bristles are a different color than the eye makeup composition. However, Weihrauch teaches a bristled applicator to have optically transmissive bristles (Paragraph 0093). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bristles of Garcia/Pires/Balzarini to be the optically transmissive bristles of Weihrauch in order to view any product contained on the bristle by virtue of their different colors.

Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of Pires et al. and Balzarini, as applied to claims 1 and 14 above, in further view of Dirksing et al. (US Pat # 5,349,972).
In regards to claims 12 and 23, Garcia/Pires/Balzarini teaches the invention substantially as claimed. Garcia teaches a cap (19) shaped to cooperatively couple with the handle portion to enclose the plurality of bristles (see Figure 1), where the cap includes the wiper; but does not teach the cap to include a second wiper configured to remove eye makeup from the plurality of bristles. However, Dirkseng et al. teaches providing a cap (30) with two wiper portions (70 and 41 respectively) configured to remove excess product from the applicator as it is withdrawn from the cap (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cap of Garcia/Pires/Balzarini to contain the second wiper of Dirksing et al. in order to provide more effective wiping to remove excess product.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772   

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772